 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   RICHARD ANTHONY                      )   Case No. ED CV 18-2059-CAS (SP)
12   MAQUINALES,                          )
                                          )
13                        Petitioner,     )   ORDER ACCEPTING FINDINGS AND
                                          )   RECOMMENDATION OF UNITED
14                  v.                    )   STATES MAGISTRATE JUDGE
                                          )
15   ELIOT MARRIAM                        )
     SPEARMAN, Warden,                    )
16                                        )
                          Respondent.     )
17                                        )
     ___________________________          )
18
19          Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, records on
20 file, and the Report and Recommendation of the United States Magistrate Judge. No
21 objections to the Report and Recommendation have been filed within the time
22 allowed. The Court accepts the findings and recommendation of the Magistrate
23 Judge.
24          IT IS THEREFORE ORDERED that Judgment will be entered denying the
25 Petition and dismissing this action with prejudice.
26
27 DATED: November 19, 2018                   __________________________________
28                                            HONORABLE CHRISTINA A. SNYDER
                                              UNITED STATES DISTRICT JUDGE
